Citation Nr: 1137903	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date prior to November 21, 2006, for the assignment of a 30 percent disability rating for acne of the chest, back, and neck.

2.  Entitlement to a disability rating in excess of 30 percent for acne of the chest, back, and neck.

3.  Entitlement to a compensable disability rating for bilateral hearing loss disability, prior to November 7, 2007.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability, from November 7, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  A January 2008 rating decision increased the evaluation of the Veteran's bilateral hearing loss disability to 10 percent, effective November 7, 2007.  As the increased rating does not represent the highest available rating for the disability at issue, the appeal remains before the Board, and the Board has recharacterized the issues as set forth above.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to an effective date prior to November 21, 2006, for the assignment of a 30 percent disability rating for acne of the chest, back, and neck, and entitlement to a disability rating in excess of 30 percent for acne of the chest, back, and neck are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Audiometric test results, prior to November 7, 2007, correspond to numeric designations no worse than Level II for the Veteran's right ear and Level III for his left ear.

2.  Audiometric test results, from November 7, 2007, correspond to numeric designations no worse than Level V for the Veteran's right ear and Level IV for his left ear.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss disability, prior to November 7, 2007, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability, from November 7, 2007, have not been met or approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the Veteran's claims for increased ratings for his bilateral hearing loss disability, they are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran.  He was afforded a VA examination pertinent to his claims in December 2006.  The examination was conducted by a medical professional, who reviewed the claims file, solicited history from the Veteran, and performed a complete examination.  The Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's bilateral hearing loss disability is rated noncompensable prior to November 7, 2007 and 10 percent disabled thereafter.

In general, to evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86 (2011).

Additional provisions pertain to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, these include hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).  As shown below, the Veteran's hearing loss does not qualify as one of these exceptional patterns of impairment.

A March 2006 VA outpatient record shows that the Veteran underwent audiological evaluation.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
75
80
LEFT
35
40
60
75
85

Word recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 64 on the right and 65 on the left.

In December 2006, the Veteran underwent VA examination.  He reported difficulty understanding what people were saying in most listening situations.  On audiological evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
75
80
LEFT
35
40
60
70
75

Speech discrimination on the Maryland CNC Word Test was 94 percent in the right and 90 percent in the left.  The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 64 on the right and 61 on the left.

On November 7, 2007, the Veteran underwent VA audiological evaluation.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
80
75
LEFT
35
45
60
80
85

Word recognition was 72 percent in the right ear and 76 percent in the left ear.  The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 64 on the right and 68 on the left.

The Veteran has submitted a March 2008 private audiological report.  Pure tone thresholds, which were not transcribed from a chart, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
70
80
LEFT
40
40
60
75
90

The average of pure tone thresholds for 1000Hz, 2000Hz, 3000Hz, and 4000Hz is 64 on the right and 66 on the left.

In written statements dated in May and June 2008, the Veteran's coworkers in construction indicated that he had trouble hearing while working, which caused safety and liability concerns.

The evidence of record prior to November 7, 2007, when the Veteran is rated noncompensable, includes the March 2006 and December 2006 VA audiological evaluation and examination.

Applying 38 C.F.R. § 4.85, Table VI to the March 2006 results reveals a numeric designation of II for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a noncompensable disability evaluation is warranted for such findings.

Applying 38 C.F.R. § 4.85, Table VI to the December 2006 results reveals a numeric designation of II for his right ear and III for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a noncompensable disability evaluation is warranted for such findings.

As such, the Board concludes that the evidence of record prior to November 7, 2007, shows that a noncompensable evaluation, and no more, is warranted.

The evidence of record from November 7, 2007, to the present, when the Veteran is rated 10 percent disabled, includes the November 2007 VA audiological evaluation and the March 2008 private record.

Applying 38 C.F.R. § 4.85, Table VI to the November 7, 2007 results reveals a numeric designation of V for his right ear and IV for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 10 percent disability evaluation is warranted for such findings.

The March 2008 private record does not contain word recognition scores that are noted to be based upon the Maryland CNC Word Test; therefore, these results cannot be evaluated using the applicable criteria.  Nevertheless, the Board notes that the pure tone thresholds shown on this private record are identical in the right ear and slightly better in the left ear, when compared to those documented on November 7, 2007.  As such, the Board finds that this private record does not show that the Veteran's disability demonstrated hearing loss that is worse than that shown in November 2007.  Therefore, remand for additional examination based upon this record is not necessary.

Thus, based on the evidence above and in light of the applicable regulations, the Board finds that a noncompensable evaluation is warranted for the Veteran's service-connected hearing loss disability, prior to November 7, 2007, and a 10 percent rating is warranted thereafter.  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions, and the Board has no choice but to deny the Veteran's claims at this time.  See Lendenmann v. Principi, supra.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  While the Veteran has complained that this hearing loss interferes with his employability and has submitted statements from coworkers attesting to this assertion, there is no allegation or suggestion that can be implied from these statements that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For all the reasons explained above, the Board finds that the staged ratings applied to the Veteran's service-connected disability discussed above are appropriate and that the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable disability rating for bilateral hearing loss disability, prior to November 7, 2007, is denied.

A disability rating in excess of 10 percent for bilateral hearing loss disability, from November 7, 2007, is denied.


REMAND

The Board finds that the Veteran's claims for an increased disability rating and an earlier effective date for acne of the chest, back, and neck, require additional development prior to final adjudication.

With regard to the Veteran's skin disability, in September 1973, the RO granted service connection for acne of the neck, back, and chest.  The medical evidence of record shows that the Veteran is currently diagnosed as having rosacea, psoriasis, actinic keratoses, and rhinophyma.  The RO seems to have distinguished these diagnoses from the one that has been subject to service connection.  The Veteran's claim turns on which skin disorders are associated with service or the service-connected disability, and the record is not clear on this.  The Board finds that this needs to be clarified before a rating can be assigned to the Veteran's skin disability.

Furthermore, while the Veteran was afforded a VA examination in December 2007, and the examiner provided an opinion with regard to the percentage of the Veteran's entire body that was affected by his scars, no such opinion was given with regard to the percentage of exposed areas affected.  The Board finds that this is necessary information to have prior to rating the Veteran's disability, since it is clear that his disability affects his exposed areas.  Furthermore, this finding is dependent upon the determination of whether any of the Veteran's other skin diagnoses are considered a part of his service-connected disability.

As to the Veteran's claim of entitlement to an effective date earlier than November 21, 2006, for the grant of a 30 percent rating for his acne disability, the Board notes that there is a potential for an effective date to be granted up to one year prior to the date of the Veteran's claim.  This determination will depend, in part, on which skin disorders are considered service connected or a part of the service-connected disability.  Therefore, the Board finds that it is inextricably intertwined with the other claim being remanded here and cannot be decided until the development for that claim is completed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with regard to his skin disability.  The claims file should be provided to the examiner for review in conjunction with the examination.  A complete examination should be conducted, with all tests deemed necessary completed.  The examiner should identify all skin disorders manifested by the Veteran.

The examiner is asked to review the claims file and provide an opinion, with regard to all skin disabilities diagnosed, as to whether it is at least as likely as not that each diagnosed skin disorder is part and parcel of the service-connected acne of the chest, back and neck or whether they are separate disease entities.

Subsequently, for only those skin disabilities that are deemed to be service-connected or related to the Veteran's service-connected acne of the face, chest, and neck, the examiner is to conduct a complete examination in order to assess the current nature and severity of these skin disorders.

In particular, the examiner is asked to report, with regard to only those skin disorders that are deemed service-connected, the percentage of the entire body and the percentage of exposed areas that are affected.

The examiner is asked to further comment as to the characteristics of any scars noted on the Veteran's head, face, or neck, to include size, elevation or depression, adherence, pigmentation, texture, induration or inflexibility of skin, and missing soft tissue.  The examiner is also asked to comment on the presence or absence of asymmetry of any facial features.

For any conclusions reached, the examiner should provide a rationale or an explanation if one cannot be given.

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


